Lewiton, J.
dissenting:
While the law is clear that the condition of the premises at “the time of letting” is one of the decisive elements in a case of this character, I am not satisfied from the facts stated in the report that the “time of letting” in each of these cases was the date on which the parents of each plaintiff first became tenants of the defendant in 1953 and 1954, respectively.
I believe it to be the general rule that when a tenant occupying premises under a rental arrangement continues to occupy the premises under a new lease executed between him and the landlord, a new tenancy is created as of the effective date of the new lease. Watriss v. National Bank of Cambridge, 124 Mass. 471, *153576. According to the report, it was agreed that at the time of the injury to the plaintiffs, their parents were tenants of the defendant under written leases, each dated June 1, 1957-Applying the aforementioned general rule to these facts, it would appear that a new tenancy commenced in each instance on June 1, 1957 and that the condition of the premises on that date was the vital standard against which the care or lack of care of the defendant was to be measured. However, it has been held by the Supreme Judicial Court that it “would be unreasonable to hold that every trifling alteration in the premises demised or in the relations of the parties necessarily has the effect of an entirely new tenancy upon the standard of maintenance of all the appurtenances in the landlord’s control and throws upon the tenant the burden of reexamining all of them or taking upon himself the consequences of the landlord’s then unfulfilled obligations.” Chapman v. Standen, 302 Mass. 4, 6. Since we are unable to determine from the report whether the leases executed by the defendant with the parents of the plaintiffs on June 1, 1957 made any alterations in the preexisting relations of the parties, and if so, whether such changes were trifling or substantial, I would vacate the finding for the plaintiff and order a new trial, so that evidence might be offered on this question, as well as on other issues involved.
Robert P. Malone and Nathan Greenberg both of Boston, for the Plaintiff.
*154Charles W. O’Brien of Boston, for the Defendant contended: That the time of the letting as used in the law of landlord and tenant means the time when the tenancy began. Sordillo v. Fradkin, 282 Mass. 255; that a conveyance of realty terminates tenancy at will and the condition of the premises at the time of the creation of a new tenancy with the grantee is the condition that governs the responsibility of the landlord. Fenno v. Roberts, 327 Mass. 305; Stedfast v. Rebon Realty, 333 Mass. 348; Auld v. Jordan, 340 Mass. 228 and that the execution of a written lease between the parties creates the tenancy, and the obligations of the parties begin as of the effective date of the lease. Luoma v. Socony-Vacuum Oil Co., Inc., 332 Mass. 101.